USDC-SDNY
DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH:

SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2 /) (9/202

 

 

PAMELA WILLIAMS, on behalf of herself

and all others similarly situated,
20-CV-02298 (RA)

Plaintiffs,
ORDER

Vv.

THE PAPER STORE, LLC,

 

 

 

Defendant--—--—-— cane ennai mn

 

RONNIE ABRAMS, United States District Judge:

This case has been assigned to me for ail purposes. It is hereby:

ORDERED that, within thirty (30) days of service of the summons and complaint, the
“parties must meet and confer for at least one hour in a good-faith attempt to settle this action. To
the extent the parties are unable to settle the case themselves, they must also discuss whether
further settlement discussions through the district’s court-annexed mediation program or before a
magistrate judge would be productive at this time.

IT IS FURTHER ORDERED that within fifteen (15) additional days (i.e., within forty-
five (45) days of service of the summons and complaint), the parties must submit a joint letter
requesting that the Court either (1) refer the case to mediation or a magistrate judge (and indicate

a preference between the two options), or (2) schedule an initial status conference in the matter.

SO ORDERED.
Dated: March 16, 2020 /
New York, New York ae

 

 

Ronnie Abrams
United States District Judge

 
